Case: 14-60550      Document: 00513050393         Page: 1    Date Filed: 05/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-60550                              FILED
                                  Summary Calendar                        May 20, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS WAYNE CLIFTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:08-CR-67-1


Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Thomas Wayne Clifton appeals the 48-month sentence he received
following the revocation of his supervised release. He argues that his plea,
pursuant to North Carolina v. Alford, 400 U.S. 25, 37 (1970), to a Mississippi
rape charge was insufficient evidence that he violated the mandatory condition
of his supervised release that he not commit another federal, state, or local
offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60550     Document: 00513050393      Page: 2   Date Filed: 05/20/2015


                                  No. 14-60550

      A district court may revoke a defendant’s supervised release if it finds by
a preponderance of the evidence that he has violated a condition of his release.
United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010); 18 U.S.C.
§ 3583(e)(3). We review for abuse of discretion. See Minnitt, 617 F.3d at 332.
Revocation of supervised release does not require proof sufficient to sustain a
criminal conviction. United States v. Spraglin, 418 F.3d 479, 481 (5th Cir.
2005). Instead, “[a]ll that is required is enough evidence, within a sound
judicial discretion,” to satisfy the district court that the defendant has violated
the terms of his supervised release. Id. (internal quotation marks and citation
omitted).
      Mississippi procedure permits a defendant to enter an Alford plea, which
allows him to maintain his innocence but concede the State had sufficient
evidence to convict him. See, e.g., Williams v. State, 119 So. 3d 404, 408 (Miss.
Ct. App. 2013). Here, Clifton confirmed that he was entering an Alford plea
because, based on three days of trial testimony, he would likely be convicted.
Given Mississippi’s treatment of Alford pleas, Clifton’s Alford plea was
sufficient evidence to satisfy the district court that Clifton’s conduct had not
met the conditions of his supervised release. See Spraglin, 418 F.3d at 481; see
United States v. Fleming, 3 F.3d 437, 1993 WL 347098, *1 (5th Cir. 1993).
      Clifton argues that his 48-month sentence, which was above the
guidelines policy statement range of 30 to 37 months, was greater than
necessary to achieve the 18 U.S.C. § 3553(a) factors. He contends that a
sentence within the recommended policy statement range was warranted
because prior to incarceration, he was a productive member of society, working
at Wal-Mart, and supporting his family, and he had spent four years in state
custody and was transferred into the Marshals’ custody on the day he was
supposed to be released.



                                        2
    Case: 14-60550    Document: 00513050393     Page: 3   Date Filed: 05/20/2015


                                 No. 14-60550

      This court generally reviews “a sentence imposed on revocation of
supervised release under a ‘plainly unreasonable’ standard, in a two-step
process.” United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). In
conducting this review, this court follows the procedural and substantive
considerations that are employed in the review of original sentences, but
provides more deference to revocation sentences than to original sentences.
See United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). As Clifton argues
no procedural error, the issue is whether his sentence was substantively
reasonable under abuse of discretion review. See Warren, 720 F.3d at 326.
      The district court may impose any sentence that falls within the
appropriate statutory maximum term of imprisonment allowed for the
revocation sentence. 18 U.S.C. § 3583(e)(3). In so doing, the district court is
directed to consider the factors enumerated in § 3553(a), including the
nonbinding policy statements found in Chapter Seven of the Sentencing
Guidelines. United States v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994).
      By statute, the maximum term of imprisonment to which the district
court could sentence Clifton upon revocation of his supervised release was five
years. See § 3583(e)(3). Thus, Clifton’s sentence was within the statutory
maximum. Additionally, the court considered the relevant § 3553(a) factors
when it discussed Clifton’s policy statement range of imprisonment and
Clifton’s “history and characteristics.”   See § 3553(a)(1), (a)(4)(B).    Thus,
Clifton’s sentence was not substantively unreasonable.
      AFFIRMED.




                                       3